Fellows, J.
(dissenting). I realize that the doctrine of stare decisis should not be applied as *523rigorously where questions of practice are involved as where rules of property are at stake. However, there should be a reasonable degree of stability in our holdings where only questions of practice are before us. Circuit judges and practitioners look to the decisions of this court as finally decisive on questions of practice as well as questions of property rights. The. defendant circuit judge in the instant case relied, in deciding the question' before him, on four cases: Douglass v. Manistee Circuit Judge, 42 Mich. 495; Metcalf v. Moore, 128 Mich. 138; Lapham v. Oakland-Circuit Judge, 170 Mich. 564; and In re Lauer’s Estate, 184 Mich. 497. All of the cases sustain him. It is true that the Douglass and Metcalf Cases were commenced by capias ad respondendum, the Lapham and Lauer Cases were not. In the Lapham Case it was said:
“It being undisputed that more than three months intervened between the return of the property execution and issuance of the body execution, it is manifest that relator was entitled to be discharged out of custody by supersedeas unless ‘good cause to the contrary’ was shown, or unless counsel are right in their contention that relator is not entitled to mandamus because no application was made to the circuit judge to vacate the order which it is now sought to compel him to vacate.”
In the Lamer Case it was said:
“The form of this warrant is not given in the record, but we may assume, as did court and counsel in this proceeding, that it was held invalid and void, because it was not issued within 90 days of the return day of a property 'execution which preceded it, under section 10412, 3 Comp. Laws (5 How. Stat. [2d Ed.] § 13126). Under section 10413, in case of neglect to so charge defendant within that time he may be discharged from custody by a supersedeas, allowed by any judge of the court in which such judgment was obtained, unless good cause to the contrary *524be shown. Manifestly if no good cause to the contrary is shown it is the duty of the court, on the face of the records of the case and without further evidence, to pronounce such execution invalid and of no legal effect. Douglass v. Manistee Circuit Judge, 42 Mich. 495; Metcalf v. Moore, 128 Mich. 138. Prima facie it is invalid; but if good cause is affirmatively shown by proof of conduct on the part of defendant which, in the opinion and within the discretion of the trial court, misleads, inducing delay for his benefit, and so estops him, in effect, from taking advantage of his own wrong, discharge may be withheld. Lapham v. Oakland Circuit Judge, 170 Mich. 564. Counsel contend the latter case establishes that a body execution taken out after said 90 days is not void, but merely voidable, and is of legal force until declared void by a court. Prima facie it is not only irregular, but invalid and a nullity, as would be an execution on a judgment against which the record showed the statute of limitations had run.”
This court is not expected to devote time in research upon questions about which counsel agree. But I think that both counsel and this court, at least when the Lauer Case was before us, had a right to assume that the question was settled by the former holdings of this court.
After the construction had been put upon these provisions of the statute by the cases above cited, holding that the writ of capias ad satisfaciendum might not issue after the expiration of the statutory period “unless good cause” was shown, the provisions were re-enacted in the judicature act and the time shortened. If the legislature should enact a statute of New York and make it a law of this State, that law would bring with it the construction put upon it by the New York court. The legislature of this State having reenacted one of our own statutes which had received judicial construction by the court of last resort of the State must be deemed to have accepted such judicial construction. If a change is to be made in the prac*525tice I think it is for the legislature to make it. I perceive no reason for over-ruling the cases relied upon by the defendant circuit judge. I think the writ should! be denied.
Wiest, C. J., and Steere, J., concurred with Fellows, J.